   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 1 of 22 PageID #: 1




                         IN THE EASTERN DISTRICT OF MISSOURI
                              UNITED STATES OF AMERICA

CHARLES FUEMMELER and                          )
LAWRENCE MARTIN, Jr.                           )
                                               )       Cause
               Plaintiffs,                     )
                                               )
                                               )       Division:
RISINGER BROS. TRANSFER, INC.                  )
HOLD SERVICE                                   )
                                               )
and                                            )
                                               )
ANTWON JORDAN                                  )       JURY TRIAL DEMANDED
HOLD SERVICE                                   )
                                               )
               Defendants.                     )



                                           COMPLAINT
       COME NOW Plaintiffs Charles Fuemmeler and Lawrence Martin, by and through the

undersigned attorney, and for their cause of action against Defendants Risinger Bros. Transfer,

Inc. and Antwon Jordan, states as follows to the Court:

                                  GENERAL ALLEGATIONS

       1.      Plaintiff Charles Fuemmeler is a citizen and resident of Missouri.

       2.      Plaintiff Lawrence Martin, Jr. is a citizen and resident of Missouri.

       3.      Defendant Antwon Jordan is a citizen and resident of Georgia.

       4.      At all times relevant herein, Defendant Risinger Bros. Transfer, Inc., (hereinafter

referred to as “Risinger”), is an Illinois corporation registered with the Illinois Secretary of State,

with its principal place of business located at 225 W. Cortland Street, Morton, IL 61550 and its

registered agent, John E. Sanner, located at 112 SW 7th Street Suite 3C, Decatur, IL, 62523.
   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 2 of 22 PageID #: 2




           5.    This court has original jurisdiction over the matter and parties pursuant to 28 USC

§ 1332 as there is complete diversity amongst the parties and the value in controversy exceeds

$75,000, exclusive of interest and costs.

           6.    Plaintiffs demands trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

           7.    Defendant Risinger owned and/or leased the 2019 Volvo tractor-trailer being

operated by Antwon Jordan at the time of the collision.

           8.    At all times relevant to this case, Defendant Antwon Jordan was an agent and/or

employee (hereinafter to refer to statutory or otherwise) of Defendant Risinger and was acting

within the course and scope of his agency and/or employment

           9.    At the time of the collision referenced in this complaint, Defendant Risinger was

registered with the Federal Motor Carrier Safety Administration as an interstate commercial motor

carrier.

           10.   At all times relevant, Risinger Bros. Transfer, Inc. was operating as an interstate

commercial motor carrier.

           11.   At all relevant times, Risinger Bros. Transfer, Inc. was operating as a for-hire motor

carrier.

           12.   At all times relevant, Risinger Bros. Transfer, Inc. had authority to operate for

property.

           13.   At all times relevant herein and at the time of this crash, Defendant Risinger was a

commercial motor carrier engaged in interstate commerce, transporting goods for hire throughout

the United States.

           14.   At all times relevant herein and at the time of this crash, Defendant Risinger was

acting individually and through its drivers, agents, servants, joint venturers, and/or employees,
   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 3 of 22 PageID #: 3




each of whom were acting within the course and scope of their employment with Defendant

Risinger.

       15.     At all times relevant herein and at the time of this crash, Defendant Antwon Jordan

was operating a tractor-trailer in the course and scope of his employment and agency with

Defendant Risinger.

       16.     Defendant Risinger is liable for all acts and omissions of Defendant Antwon Jordan

while he/it was operating within course and scope of employment and/or agency, under the

doctrine of respondeat superior.

       17.     Defendant Risinger, and its agents, servants, employees, and drivers, including

Defendant Antwon Jordan, at all relevant times set forth herein, were subject to the rules and

regulations contained and set forth in Title 49, Code of Federal Regulations (Federal Motor Carrier

Safety Regulations).

       18.     In its relevant parts, the Motor Carrier Safety Regulations define “Motor Carrier”

as a for-hire motor carrier or a private motor carrier; including a motor carrier’s agents, officers

and representatives, as well as employees responsible for hiring, supervising, training, assigning,

or dispatching of drivers and employees concerned with the installation, inspection, and

maintenance of motor vehicle equipment and/or accessories; this definition includes the term

“employer.” 49 C.F.R. §390.5.

       19.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employee” as

any individual, other than an employer, who is employed by an employer and who, in the course

of his or her employment directly, affects commercial motor vehicle safety. “Employee” includes

a driver of a commercial motor vehicle (including an independent contractor while in the course

of operating a commercial motor vehicle). 49 C.F.R. §390.5.
  Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 4 of 22 PageID #: 4




       20.     At all times relevant to this case, Defendant Antwon Jordan was a driver of the

Volvo tractor-trailer and therefore, an “employee,” as defined by the Motor Carrier Safety

Regulations.

       21.     In its relevant parts, the Motor Carrier Safety Regulations define “Motor Vehicle”

as any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power

and used upon the highways in the transportation of passengers or property, or any combination

thereof determined by the Federal Motor Carrier Safety Administration. 49 C.F.R. §390.5.

       22.     At all times relevant to this case, the vehicle driven by Defendant Antwon Jordan

was a “motor vehicle,” as defined by the Motor Carrier Safety Regulations.

       23.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employer” as

any person engaged in a business affecting interstate commerce that owns or leases a commercial

motor vehicle in connection with that business or assigns employees to operate it. 49 C.F.R.

§390.5.

       24.     At all times relevant to this case, Defendant Risinger was an “employer,” as defined

by the Motor Carrier Safety Regulations.

       25.     At the time of this incident and at all times herein mentioned, Defendant Antwon

Jordan was operating the Volvo tractor-trailer as a driver for Defendant Risinger.

       26.     On or about October 17, 2018, at approximately 8:45 a.m., Plaintiffs Charles

Fuemmeler was operating a 2006 International Harvester, on North Highway US 63, in the city of

Clark, in Randolph County, Missouri.

       27.     On October 17, 2018 at approximately 8:45 a.m., Plaintiffs Lawrence Martin, Jr.

was a passenger in the 2006 tractor-trailer being driven by Plaintiffs Charles Fuemmeler.

       28.     At that time and place, Plaintiffs Charles Fuemmeler was stopped at the stop light

for a work zone behind Defendant Antwon Jordan.

       29.     Defendant Antwon Jordan had passed the stop line and backed up the tractor-trailer
   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 5 of 22 PageID #: 5




colliding with the front of Plaintiffs Charles Fuemmeler’s vehicle.

        30.      North US 63 at the crash location is a much traveled, open, and publicly dedicated

state roadway and thoroughfare in the Northern District of Missouri.

        31.      Plaintiffs suffered and continue to suffer permanent and disabling injuries as a

direct and proximate result of this incident.

        32.      At the time of the crash, the truck operated by Defendant Antwon Jordan bore the

name of Defendant Risinger as well as its DOT number and/or MC (operating authority) number.

        33.      The negligence of Defendants Risinger Bros. Transfer, Inc. and Antwon Jordan,

directly and proximately, caused or contributed to cause injuries to Plaintiffs as described in greater

detail herein.

        34.      As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Risinger Bros. Transfer, Inc., and its agents, servants, and employees, including

Antwon Jordan, Plaintiff Charles Fuemmeler injured his neck, spine and hands.

        35.      As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Risinger Bros. Transfer, Inc., and its agents, servants, and employees, including

Antwon Jordan, Plaintiff Lawrence Martin, Jr. injured his neck and left shoulder.

        36.      As a direct and proximate result of the aforesaid incident and the carelessness and

negligence of Risinger Bros. Transfer, Inc. and its agents, servants and employees, including

Antwon Jordan, Plaintiffss Charles Fuemmeler and Lawrence Martin, Jr. have undergone medical

treatment and are reasonably likely to undergo future medical treatment including future surgical

intervention.

        37.      As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Risinger Bros. Transfer, Inc., and its agents, servants, and employees, including

Antwon Jordan, Plaintiffs Charles Fuemmeler and Lawrence Martin, Jr. have suffered pain and

suffering and will continue to suffer.
   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 6 of 22 PageID #: 6




       38.     As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendants Risinger Bros. Transfer, Inc. and its agents, servants, and employees,

including Antwon Jordan, Plaintiffs Charles Fuemmeler and Lawrence Martin, Jr. have incurred

medical bills and will continue to incur medical expenses related to the treatment of injuries

sustained in the crash.

                                               COUNT I
                    NEGLIGENCE OF DEFENDANT ANTWON JORDAN

       COMES NOW Plaintiffs (hereinafter “Plaintiffs”) and fully incorporate and re-allege

each and every paragraph set forth above as if they were set forth herein and further states:

       39.     At the time of this crash, Defendant Antwon Jordan negligently operated the

tractor-trailer that caused this incident on the above stated date and time by:

               a)         Driving too fast for conditions;

               b)         Failing to reduce speed to avoid a collision;

               c)         Failing to keep a proper lookout;

               d)         Failing to take proper remedial action which could have
                          avoided this collision or minimized the impact;

               e)         Operating the tractor-trailer without adequate training
                          and experience;

               f)         Operating the tractor-trailer when not properly qualified to do so;

               g)         Driving while tired and/or fatigued;

               i)         Driving while under the unsafe side-effects of prescription medication;

               j)         Driving overly aggressive;

               m)         Failing to stop his tractor-trailer, slacken his speed, swerve or sound a
                          warning in an attempt to avoid colliding with Plaintiffs’ vehicle, when he
                          could and should have done so in the exercise of the highest degree of
                          reasonable care;

               n)         Improper traffic lane usage
   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 7 of 22 PageID #: 7




        40.     At least one of the negligent acts or omissions by Defendant Antwon Jordan, as

described in the above paragraphs and the below paragraphs, was a direct and proximate cause of

the crash in question and the resulting injuries to Plaintiffs.

        41.     As a direct and proximate result of the negligence of Defendant Antwon Jordan,

Plaintiffs were seriously injured as described herein and have sustained damages, pain and

suffering and will sustain damages, pain and suffering in the future.

        42.     Defendant Antwon Jordan knew or should have known that his conduct as

described herein created a high degree of probability of injury.

        43.     Defendant Antwon Jordan was not properly qualified to operate the tractor-trailer

and did not have the required training and experience and was operating in violation of the law

and this behavior and conduct was reckless and shows a complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiffs to Aggravated (punitive)

Damages.

        44.     The operation of the tractor-trailer by Defendant Antwon Jordan and the manner

in which it was operated on the public roadways, was willful, wanton, and reckless, and shows

complete indifference and conscious disregard for the safety of the motoring public, so as to

entitle Plaintiffs to Aggravated (punitive) Damages.

        45.     The conduct of Defendant Antwon Jordan as described herein, specifically

including violations of pertinent rules of the road and the Federal Motor Carrier Safety

Regulations as listed within this Petition, as well as other acts and omissions of as described

herein, was willful, wanton, and reckless, and shows complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiffs to Aggravated (punitive)

Damages.
   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 8 of 22 PageID #: 8




       WHEREFORE Plaintiffs each and individually pray for judgment against Defendant

Antwon Jordan in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of

costs and interest, as is fair and reasonable to compensate Plaintiffs for their injuries, plus

aggravated (punitive) damages, and for such other relief this Court deems just and proper under

the circumstances.

                                             COUNT II
 STATUTORY EMPLOYMENT/LOGO/LEASE LIABILITY AGAINST DEFENDANT
                                             RISINGER


       COME NOW Plaintiffs and fully incorporates, and re-alleges each and every paragraph

set forth above as if they were set forth herein and further states:

       46.       Based upon all aforementioned allegations, Defendant Risinger is vicariously

liable for the negligence of Defendant Antwon Jordan based upon the doctrines of statutory

employment, logo, and/or lease liability.

       WHEREFORE Plaintiffs each and individually pray for judgment against Defendant

Risinger in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.




                                             COUNT III
              VICARIOUS LIABILITY AGAINST DEFENDANT RISINGER
       COME NOW Plaintiffs and fully incorporates and re-alleges each and every paragraph

set forth above as if they were set forth herein and further states:

       47.       At all times relevant, Defendant Antwon Jordan was acting in the course and
   Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 9 of 22 PageID #: 9




scope of his agency and/or employment with Defendant Risinger.

       48.       Based upon the prior allegations, Defendant Risinger is vicariously liable for the

negligence of Defendant Antwon Jordan based upon the doctrines of agency and respondeat

superior.

       WHEREFORE Plaintiffs each and individually pray for judgment against Defendant

Risinger in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.




                                             COUNT IV
            INDEPENDENT NEGLIGENCE AGAINST DEFENDANT RISINGER

       COME NOW Plaintiffs incorporates and re-alleges each and every paragraph set forth

above as if they were set forth herein and further states:

       49.       At all times relevant, Defendant Risinger was operating as an interstate motor

carrier pursuant to authority granted to it by the U.S. Department of Transportation.

       50.       Throughout its existence, Defendant Risinger has, or should have been, aware of

the existence of the Federal Motor Carrier Safety Regulations.

       51.       As an interstate motor carrier, Defendant Risinger has a duty, to follow and

comply with the Federal Motor Carrier Safety Regulations.

       52.       The various safety regulations included within Parts 390 – 397, of which

Defendant Risinger had a duty to follow, include, but are not limited to, the following:

             a. Defendant Risinger had an independent duty to require observance by its drivers
Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 10 of 22 PageID #: 10




          of any duty or prohibition imposed upon the drivers by the Federal Motor Carrier

          Safety Regulations. 49 C.F.R. §390.11;

       b. Defendant Risinger had a duty to not require or permit a driver, including

          Defendant Antwon Jordan, to operate a commercial motor vehicle, while the

          driver’s ability or alertness is so impaired, or so likely to become impaired,

          through fatigue, illness, or any other cause, as to make it unsafe for him/her to

          begin or continue to operate the commercial motor vehicle. 49 C.F.R. §392.3;

       c. Defendant Risinger had a duty to not allow or permit a driver, including

          Defendant Antwon Jordan, to operate a commercial motor vehicle unless that

          person is qualified to drive a commercial motor vehicle. 49 C.F.R. §391.11.;

       d. Defendant Risinger had an independent duty not to aid, abet, encourage or require

          any of its employees to violate the safety regulations contained within Chapter

          390. 490 C.F.R. §390.13;

       e. Defendant Risinger had an independent duty to prohibit its employees from

          driving a commercial vehicle unless the employee had first completed and

          furnished to Defendant Risinger an application for employment that meets the

          requirements as set forth in 49 C.F.R. §391.21(b);

       f. Defendant Risinger had an independent duty to make investigations and inquiries

          with respect to each driver it employs and to do so in the manner prescribed in 49

          C.F.R. §391.23;

       g. Defendant Risinger had an independent duty to obtain the motor vehicle record of

          every driver it employs, including Defendant Antwon Jordan, at least once every

          twelve months in determine whether that driver continues to meet the minimum
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 11 of 22 PageID #: 11




                requirements for safe driving or is disqualified to drive a commercial motor

                vehicle. 49 C.F.R. §391.25;

             h. Defendant Risinger had an independent duty require each of its drivers, including

                Defendant Antwon Jordan, to furnish it with a list of all violations of motor

                vehicle traffic laws and ordinances of which he/she has been convicted in the

                preceding 12 months. 49 C.F.R. §391.27;

             i. Defendant Risinger had an independent duty to prohibit its employees, including

                Defendant Antwon Jordan, from driving until the driver had successfully

                completed a road test and been issued a certificate of driver’s road test. 40.

                C.F.R. §391.31;

             j. Defendant Risinger had an independent duty to ensure that its drivers, including

                Defendant Antwon Jordan, were physically qualified to operate a commercial

                motor vehicle and that its drivers had undergone the necessary examinations in

                the required timeframes as set forth within the Federal Motor Carrier Safety

                Regulations. 40 C.F.R. §391 – Subpart E; and

             k. Defendant Risinger had an independent duty to inspect, repair, and maintain, all

                of the motor vehicles subject to its control, including the motor vehicle operated

                by Defendant Antwon Jordan on the day of the aforementioned crash, and to

                ensure that the motor vehicle and all of its parts and accessories were in proper

                operating condition at all times, including at the time of the aforementioned crash.

                40 C.F.R. §396.3.

       53.      That Defendant Risinger had a duty to comply with the Federal Motor Carrier

Safety Regulations including the specific aforementioned regulations.
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 12 of 22 PageID #: 12




       54.     That it is customary standard in the motor carrier industry to have in place an

adequate safety program administered by competent and adequately trained safety personnel to

ensure that the motor carrier and its drivers are adhering to the Federal Motor Carrier Safety

Regulations, including but not limited the specifically aforementioned regulations.

       55.     That, at all times prior to the aforementioned collision, Defendant Risinger failed

to have in place an adequate safety program.

       56.     As a result of its inadequate and/or inexistent safety program, Defendant Risinger

violated numerous Federal Motor Carrier Safety Regulations including, but not limited to the

specifically aforementioned regulations prior to the aforementioned collision involving Plaintiffs.

       57.     As a result of its inadequate and/or inexistent safety program, Defendant Risinger

allowed its drivers, including Defendant Antwon Jordan, to violate numerous Federal Motor

Carrier Safety Regulations including, but not limited to the specifically aforementioned

regulations prior to the aforementioned collision involving Plaintiffs.

       58.     That Defendant Risinger’s violation of numerous Federal Motor Carrier Safety

Regulations, including the specifically aforementioned regulations created a danger to the health,

welfare, and safety of the motoring public, including Plaintiffs.

       59.     Defendant Risinger was thereby negligent in that it failed to implement an

adequate safety program and it violated numerous Federal Motor Carrier Safety Regulations,

including but not limited to the specifically aforementioned regulations.

       60.     Defendant Risinger was thereby negligent in that it failed to implement an

adequate safety program and it failed to ensure that its agents, employees and drivers, including

Defendant Antwon Jordan, complied with the Federal Motor Carrier Safety Regulations,

including but not limited to the specifically aforementioned regulations.

       61.     As a direct and proximate result of the independent negligence of Defendant

Risinger, Plaintiffs were injured and sustained damages and will continue to be damaged in the
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 13 of 22 PageID #: 13




manners previously described in this Petition.

       62.       Defendant Risinger knew or had information from which they, in the exercise of

ordinary care, could have known that such conduct as described herein created a high degree of

probability of injury to the motoring public such as Plaintiffs.

       63.       The conduct of Defendant Risinger as described herein, specifically including

violations of Illinois state law and the various Federal Motor Carrier Safety Regulations was

willful, wanton, and reckless, and shows complete indifference and conscious disregard for the

safety of the motoring public, so as to entitle Plaintiffs to Aggravated (punitive) Damages.

       64.       Because of Defendant Risinger’s willful, wanton, and reckless behavior, and for

its indifference and conscious disregard for the safety of the motoring public, aggravated

(punitive) damages are appropriate in this action in order to punish Defendant Risinger and to

deter others from similar conduct.

       65.       Defendant Risinger’s reckless and intentional behavior, and their complete

indifference and conscious disregard for the safety of the motoring public, directly and

proximately caused the wreck and the resulting injuries to Plaintiffs described herein.

       WHEREFORE Plaintiffs each and individually pray for judgment against Defendant

Risinger in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 14 of 22 PageID #: 14




                                            COUNT V

          DIRECT NEGLIGENCE AGAINST DEFENDANT RISINGER BASED UPON
                             NEGLIGENT HIRING/RETENTION

       COME NOW Plaintiffs and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated herein and further states:

       66.     At all times prior to the aforementioned collision, Defendant Risinger had a duty,

imposed by law and regulation, to diligently and adequately screen potential drivers to the extent

mandated by the Federal Motor Carrier Safety Regulations.

       67.     Such duties include, but are not limited to:

               a)      To obtain a completed employment application before permitting an agent,

       servant, and/or employee drive its commercial motor vehicle. 49 C.F.R. §391.21;

               b)      To investigate the agents, servants, and/or employee's driver's employment

       record during the preceding three years by all reasonable means. 49 C.F.R.

       §§391.23(a)(2), 391.23(c);

               c)      To inquire into the agent's, servant's, and/or employee's driving record

       within 30 days after employment begins. 49 C.F.R. §391.23(a);

               d)      To require a successfully completed road test before commencing

       employment, and permitting the applicant, agent, servant, and/or employee to drive a

       commercial motor vehicle. 49 C.F.R. §391.31(a);

               e)      To investigate the driver’s safety performance history with Department of

       Transportation regulated employer during the preceding three years. 49 C.F.R.

       §391.23(2);

               f)      Ensure that its driver was physically qualified to operate a tractor-trailer

       and had a valid and current DOT medical examiner’s certificate. 49 C.F.R. §391.41; and
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 15 of 22 PageID #: 15




                 g)     Ensure that its driver had no current diagnosis of high blood pressure

        likely to interfere with the ability to operate a commercial motor vehicle safely. 49

        C.F.R. §391.41(b)(6).

        68.      Defendant Risinger had a duty to comply with all of the above and below listed

Laws, Federal Regulations, Codes, and/or Missouri Statutes, so as to protect the general public,

including the Plaintiffs, from the unsafe operation of commercial motor vehicles by its drivers.

        69.      Defendant Antwon Jordan was unqualified to operate a commercial motor vehicle

due to his driving history, inexperience, lack of skill, lack of training, lack of knowledge, and

physical medical condition.

        70.      That because of Defendant Antwon Jordan’s aforementioned inadequacies,

Defendant Risinger should not have hired him to operate a commercial motor vehicle.

        71.      That Defendant Risinger knew, or through the exercise of ordinary care should

have known that Defendant Antwon Jordan was unqualified to safely operate a commercial

motor vehicle.

        72.      That by failing to properly and adequately screen and investigate its drivers,

including Defendant Antwon Jordan, before and during employment, Defendant Risinger

violated numerous Federal Motor Carrier Safety Regulations, including but not limited to those

specifically identified in this count.

        73.      Had Defendant Risinger obeyed the Federal Motor Carrier Safety Regulations,

including but not limited to those specifically identified in this count, it could have learned that

Defendant Antwon Jordan was unqualified to safely operate a commercial motor vehicle.

        74.      Defendant Antwon Jordan’s negligent actions on the day of the collision with

Plaintiffs was consistent with, related to, and a product of his aforementioned inadequacies in

operating a commercial motor vehicle.

        75.      Defendant Risinger’s actions and omissions in hiring Defendant Antwon Jordan,
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 16 of 22 PageID #: 16




including their violations of the Federal Motor Carrier Safety Regulations, was the proximate

cause of the injuries and damages sustained by Plaintiffs resulting from the aforementioned

motor vehicle collision.

           76.   Defendant Risinger’s actions and omissions in hiring Defendant Antwon Jordan,

including their violations of the Federal Motor Carrier Safety Regulations were willful, wanton,

and reckless, and demonstrated a complete indifference and conscious disregard for the law and

for the safety of others, including Plaintiffs.

           77.   Defendant Risinger’s willful, wanton, and reckless behavior evidenced a complete

indifference and conscious disregard for the safety of the motoring public and aggravated

(punitive) damages are appropriate in this action in order to punish Defendant Risinger and to

deter others from similar conduct.

           WHEREFORE Plaintiffs each and individually pray for judgment against Defendant

Risinger in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiffs for his injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.



                                             COUNT VI

       DIRECT NEGLIGENCE AGAINST DEFENDANT RISINGER BASED UPON
                         NEGLIGENT TRAINING

           COME NOW Plaintiffs and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated herein and further states:

           78.   Defendant Risinger owed the general public, including Plaintiffs, a duty to

properly train its drivers, including Defendant Antwon Jordan, on the safe operation of a tractor-

trailer.
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 17 of 22 PageID #: 17




         79.    Defendant Risinger failed to properly instruct Defendant Antwon Jordan on the

safe operation of a tractor-trailer.

         80.    Defendant Risinger owed the general public, including Plaintiffs, a duty to

properly train its drivers, including Defendant Antwon Jordan, on the safety regulations set forth

in the Federal Motor Carrier Safety Regulations.

         81.    At all times prior to the aforementioned collision, Defendant Risinger had a duty,

imposed by law and regulation, to diligently and adequately screen potential drivers to the extent

mandated by the Federal Motor Carrier Safety Regulations.

         82.    Such duties include, but are not limited to:

                a)      To require and verify that its drivers pass a knowledge and skills test as

         prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R. §380.109 and 49

         C.F.R. §380.509;

                b)      To train its drivers on the Federal Motor Carrier Safety Regulations

         pertaining to medical certification, medical examination procedures, general

         qualifications, responsibilities, and disqualifications. 49 C.F.R. §380.503;

                c)      To ensure that its drivers have been properly trained and to show proof

         of that training with a training certificate. 49 C.F.R. §380.505;

         83.    Defendant Risinger had a duty to properly instruct its drivers, including

Defendant Antwon Jordan on the rules as regulations as contained in Part 392 of the Federal

Motor Carrier Safety Regulations which pertain to the safe operation of a commercial motor

vehicle.

         84.    Defendant Risinger failed to properly instruct Defendant Antwon Jordan on

the Federal Motor Carrier Safety Regulations, including those specifically referenced in this

count.
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 18 of 22 PageID #: 18




        85.     Defendant Risinger owed the general public, including Plaintiffs, a duty to

provide ongoing safety courses to its drivers, including Defendant Antwon Jordan.

        86.     Defendant Risinger failed to provide adequate continuing safety courses to

Defendant Antwon Jordan.

        87.     Defendant Risinger had a duty to comply with all of the above and below

listed duties, so as to protect the general public, including the Plaintiffs, from the unsafe

operation of commercial motor vehicles by its drivers.

        88.     Defendant Risinger breached its duty to the general public, including the

Plaintiffs, by its failing to properly train Defendant Antwon Jordan, Defendant Risinger’s

tractor-trailer driver, who was unqualified, incompetent and should not have been permitted

to operate a tractor-trailer.

        89.     Based on Defendant Antwon Jordan’s driving history, inadequate experience,

and training, Defendant Risinger knew or had information from which defendant, in the

exercise of ordinary care, should have known, that its driver operating its vehicle created a

high degree of probability of injury to other persons operating or traveling in motor vehicles

on public roads, streets and highways.

        90.     That Defendant Risinger was negligent in failing to properly train its drivers,

including Defendant Antwon Jordan, on the safe operation of a commercial motor vehicle

and the Federal Motor Carrier Safety Regulations.

        91.     That Defendant Risinger was negligent in failing to provide continuing

education on the safe operation of a commercial motor vehicle and on the Federal Motor

Carrier Safety Regulations.

        92.     That Defendant Antwon Jordan’s aforementioned negligent actions and/or

inactions were consistent with the fact that Defendant Risinger failed to properly train him in

the safe operation of a commercial motor vehicle and/or the adherence to the Federal Motor
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 19 of 22 PageID #: 19




Carrier Safety Regulations.

        93.      These actions and omissions of Defendant Risinger relating to this crash were

willful, wanton, and reckless, and demonstrated a complete indifference and conscious

disregard for the law and for the safety of others, including Plaintiffs.

        94.      Defendant Risinger’s willful, wanton, and reckless behavior, and for its

complete indifference and conscious disregard for the safety of the motoring public,

aggravated (punitive) damages are appropriate in this action in order to punish Defendant and

to deter others from similar conduct.

        95.      Plaintiffs' injuries were directly and proximately caused by Defendant

Risinger’s breach of and failure to comply with its duty to properly train Defendant Antwon

Jordan, its tractor-trailer driver.


        WHEREFORE Plaintiffs each and individually pray for judgment against Defendant

Risinger in a sum in excess of Twenty-Five Thousand Dollars ($25,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiffs for his injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.




                                            COUNT VII
      DIRECT NEGLIGENCE AGAINST DEFENDANT RISINGER BASED UPON
                                      NEGLIGENT SUPERVISION

        COME NOW Plaintiffs and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated in this count and further states:


        96.      Defendant Risinger owed the general public, including Plaintiffs, a duty to

continuously evaluate its drivers’ performance, including through supervision, and to discharge
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 20 of 22 PageID #: 20




an incompetent or unsafe driver before he/she injured the public or property.

       97.     Defendant Risinger had a duty to not require or permit a driver, including

Defendant Antwon Jordan, to operate a commercial motor vehicle, while the driver’s ability or

alertness is so impaired, or so likely to become impaired, through fatigue, illness, or any other

cause, as to make it unsafe for him/her to begin or continue to operate the commercial motor

vehicle. 49 C.F.R. §392.3.

       98.     Defendant Risinger had a duty to inquire into the motor vehicle record of its

drivers and give “great weight” to violations such as speeding or reckless driving. 49 C.F.R.

§391.25.

       99.     Defendant Risinger had a duty to ensure that its drivers were continuously

physically qualified to safely operate a tractor-trailer. 49 C.F.R. §391.41, 391.43.

       100.    Defendant Risinger had a duty to maintain a driver qualification file for each

driver it employs. 49 C.F.R. §391.51

       101.    Defendant Risinger had a duty to maintain a driver investigation history file for

each driver it employs. 49 C.F.R. §391.53.

       102.    Defendant Risinger had a duty to not allow or permit its on-duty drivers to be

possession of drugs as listed in 49 C.F.R. §392.4(a).

       103.    Defendant RISINGER had a duty to not schedule a run, nor permit, nor require

the operation of any commercial motor vehicle between points in such a period of time as

would necessitate the commercial vehicle being operated at speeds greater than those

prescribed by law. 49 C.F.R. §392.6.

       104.    Defendant Risinger had a duty to comply with all of the above and below listed

duties, Rules, Regulations and codes, so as to protect the general public, including the

Plaintiffs, from the unsafe operation of commercial motor vehicles by its drivers.

       105.    Defendant Risinger breached its above listing duties to the general public,
 Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 21 of 22 PageID #: 21




including the Plaintiffs, by its failing to properly supervise Defendant Antwon Jordan,

Defendant Risinger’s tractor-trailer driver, who was unqualified, incompetent and should have

been discharged prior to this crash.

        106.     Based on Defendant Antwon Jordan’s driving history, lack of supervision and

continued retention by his employer, Defendant Risinger knew or had information from which

defendant, in the exercise of ordinary care, should have known, that its driver operating its

vehicle created a high degree of probability of injury to other persons operating or traveling in

motor vehicles on public roads, streets and highways.

        107.     These actions and omissions of Defendant Risinger relating to this crash were

willful, wanton, and reckless, and demonstrated a complete indifference and conscious

disregard for the law and for the safety of others, including Plaintiffs.

        108.     Defendant Risinger’s willful, wanton, and reckless behavior, and for its

complete indifference and conscious disregard for the safety of the motoring public,

aggravated (punitive) damages are appropriate in this action in order to punish Defendant and

to deter others from similar conduct.

        109.     Plaintiffs’ injuries were directly and proximately caused by Defendant

Risinger’s breach of and failure to comply with its duty to properly train Defendant Antwon

Jordan, its tractor-trailer driver.


        WHEREFORE Plaintiffs each and individually pray for judgment against Defendant

Risinger in a sum in excess of Twenty-Five Thousand Dollars ($25,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.
Case: 2:20-cv-00049-NCC Doc. #: 1 Filed: 08/27/20 Page: 22 of 22 PageID #: 22




                                   Respectfully submitted,

                                   SCHULTZ & MYERS, LLC

                                   /s/ Joshua P. Myers
                                   ___________________________
                                        Joshua P. Myers, MO #56541
                                        999 Executive Parkway Drive
                                        Suite 205
                                        St. Louis, Missouri 63141
                                        Telephone: 314-744-8900
                                        Facsimile: 314-720-0744
                                        E-mail: josh@schultzmyers.com
